Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered October 19, 1988, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
A motion to withdraw a plea of guilty is addressed to the sound discretion of the sentencing court (CPL 220.60 [3]; People v Rodriguez, 150 AD2d 812). The record reveals that the defendant knowingly and voluntarily pleaded guilty in the presence of his counsel, after the court had fully advised him of his rights, had fully apprised him of the consequences of his plea, and had obtained his acknowledgment of the factual circumstances surrounding the charged crime (see, People v Harris, 61 NY2d 9; People v Dominguez, 151 AD2d 497; People v Rodriguez, supra; People v Pettway, 140 AD2d 721).
Furthermore, we reject the defendant’s contention that he was denied the effective assistance of counsel on his pro se application to withdraw his plea before sentencing. The defendant’s conclusory assertion at the time of sentencing that he had been “improperly informed” and his bald allegations of innocence are belied by his plea allocution. The defendant was not prejudiced by his counsel’s failure to amplify his pro se contentions (see, People v Glasper, 151 AD2d 692; People v Brown, 126 AD2d 898; People v Kelsch, 96 AD2d 677).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Balletta, J. P., Rosenblatt, Ritter and Copertino, JJ., concur.